Case 1:18-cv-00681-RJL Document 213 Filed 06/16/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AARON RICH
Plaintiff,
V. Civil Action No. 1:18-cv-00681-RJL
Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA, F I L E D
Defendants.
JUN 16 2020
Clerk, U.S. District & Bankruptey
Courts for the District of Columbia

 

 

 

IT IS HEREBY ORDERED that the following Scheduling Order is entered, subject to

the rights of the parties to seek modification of the schedule:

Expert Designations July 9, 2020

Opening Expert Reports September 4, 2020

Rebuttal Expert Reports October 2, 2020

Close of Expert Discovery November 13, 2020
SO ORDERED.

Dated: LY _-*

 

THE HONORABLE RICHARD J. LEON
UNITED STATES DISTRICT JUDGE
